—Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered November 17, 2014 in proceedings pursuant to Family Court Act article 10. The order, among other things, adjudged that Kordell S. is an abused child and Charity M., Temperance M., and Kyra T. are derivatively abused children.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Matter of Lisa E. [appeal No. 1], 207 AD2d 983, 983 [1994]).
Present—Peradotto, J.P., Carni, Curran, Troutman and Scudder, JJ.